Citation Nr: 0018357	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-14 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral avascular 
necrosis of the hips.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for bilateral avascular necrosis, right hip greater than the 
left hip.  

The RO, by rating decision dated in November 1998, denied the 
veteran's claims of entitlement to service connection for 
post-traumatic stress disorder, a neck and bilateral shoulder 
and arm condition, residuals of exposure to Agent Orange, 
bilateral hearing loss and residuals of a head injury.  
Additionally, the RO denied the veteran's claim for 
compensable ratings for herpes progenitalis and scars.  The 
RO also denied entitlement to a ten percent rating under the 
provisions of 38 C.F.R. § 3.324 (1999).  The veteran filed a 
timely Notice of Disagreement as to the issues of service 
connection for PTSD, residuals of exposure to Agent Orange, 
hearing loss and bilateral shoulder and arm condition.  In 
April 1999, the RO issued a Statement of the Case, but the 
veteran did not file a substantive appeal as to those issues.  

By a rating decision dated in March 1999, the RO denied the 
veteran's claim of entitlement to service connection for 
right and left knee conditions.  The veteran did not appeal.  

The RO's attention is directed to the November 18, 1999 
statement from the veteran's representative in respect to 
degenerative disc disease.






FINDING OF FACT

The claim of entitlement to service connection for bilateral 
avascular necrosis of the hips is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
avascular necrosis of the hips is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from June 1966 to March 1972.  
His DD Form 214 shows that he is in receipt of a parachutist 
badge and completed mountain and glacier training.  During 
his second period of service he had duty in the Republic of 
Vietnam.  

A service entrance examination report, dated in June 1966, 
shows the veteran's musculoskeletal system and lower 
extremities were normal.  On a periodic examination in 
September 1967 it was noted that the veteran's left leg was 
in a cast as a result of a contusion to the patella.  
Examination of the musculoskeletal system and extremities was 
otherwise normal.  Records dated from October 1967 to May 
1968 reflect that the veteran was given physical profiles for 
the contusion to his left knee and for traumatic synovitis of 
the left knee.  In June 1968, the veteran was again profiled, 
with the same restrictions, for quadriceps atrophy of the 
left leg and bursitis of the left lateral patella.  A report 
of separation, dated in March 1972, shows that the veteran's 
musculoskeletal system and lower extremities were normal.  No 
defects were listed.  

In 1976 the veteran filed his initial claim for VA disability 
benefits for an unrelated disorder.  In September 1997 he 
submitted his pending claim, noting that avascular necrosis 
began in 1997.  In support of his claim he submitted a report 
of MRI (magnetic resonance imaging), dated in August 1997, 
and signed by Dr. A. C.  The "indicator" for the study was 
hip pain for two months; avascular necrosis was to be ruled 
out.  The diagnoses were bilateral avascular necrosis, right 
greater than left.  

In an unsigned letter, dated in September 1997, H. D. M., M. 
D., stated that an examination earlier that month, along with 
results of MRI, showed that the veteran had osteonecrosis of 
bilateral femoral heads with significant involvement of the 
right femoral head and associated symptoms, and much less 
involvement of the left femoral head, which was asymptomatic.  
Dr. M. also reported that the veteran had a synovial cyst of 
his right hip joint.  Right total hip arthroplasty was 
recommended.  No opinion as to the cause of the condition was 
provided.  

Hospital and outpatient treatment records from Kaiser 
Permanente, dated from August 1997 to November 1997, reflect 
that when the veteran was seen in August 1997 he was noted to 
have a three month history of back and right groin pain and 
that a recent MRI showed bilateral avascular necrosis and 
joint fluid in the right groin.  When he was seen on the 
following day for an orthopedic consultation it was note that 
he was employed as a claims adjuster and had had the acute 
onset of right hip pain seven months earlier.  A lower back 
work-up at that time had shown some mild degeneration.  The 
results of the MRI were also noted and characterized a 
showing osteonecrosis of the femoral heads, more severe on 
the right.  In an orthopedic evaluation in September 1997, 
the veteran denied having had any trauma or dislocation of 
either hip.  The impression of X-ray examination at that time 
was right femoral head avascular necrosis associated with 
mild irregularity of the articular surface.  In October 1997, 
the veteran underwent a right total hip replacement.  The 
operation report notes that he had "idiopathic 
osteonecrosis" of the bilateral femoral heads.   

In a Notice of Disagreement, dated in January 1998, the 
veteran alleged that the RO had not considered all of the 
relevant evidence, including a letter from Dr. D. M and Dr. 
C.  Further, the veteran stated that there were additional 
medical records from Kaiser Permanente, which had been 
received by the RO in December 1997, but which had not been 
considered.  

In a rating decision, dated in December 1997, the RO again 
denied the veteran's claim for service connection for 
bilateral avascular necrosis, right hip greater than the left 
hip.  The rating decision reflects that the records from 
Kaiser Permanente were received in December 1997 and had been 
considered.  

The veteran submitted a copy of his service personnel records 
reflecting that while he was stationed in Vietnam his duties 
were as an "ADPS" Program Specialist and as a social work 
specialist.  

In his substantive appeal, VA Form 9, dated in September 
1998, the veteran reported that after completing airborne and 
mountain and glacier training he was given a physical profile 
with accompanying limitations of no crawling, stooping, 
running, jumping, marching or prolonged standing.  The 
veteran reported that subsequently, in 1967, he had made a 
total of 19 parachute jumps in mountain and glacier terrain.  
He contended that contributing factors to his hip disability 
were his service in Vietnam, exposure to herbicide agents, 
including Agent Orange, his "combat experience," and his 
mountain and glacier training and having been a parachutist 
with an airborne unit.  

At a personal hearing in January 1999 before a hearing 
officer at the RO, the veteran testified that in the late 
1960s he was stationed in Alaska and was airborne, completing 
approximately 19 jumps.  The veteran stated that he had had 
no injuries to either hip during that time.  He explained 
that about one or two years after discharge, in 1973 or 1974, 
he began to have very low, minor backaches with pain 
radiating into his upper leg.  The veteran testified that the 
first time he had seen a doctor was in the mid-1980s in 
association with a work-related back injury.  He indicated 
that until the diagnosis of avascular necrosis in 1997, the 
pain had been associated with his back, while it was actually 
a symptom of his current hip disability.  The veteran further 
stated that it was not until the diagnosis of avascular 
necrosis in 1997 that he had made the connection between his 
military service and his current bilateral hip disability.  
The representative argued that avascular necrosis is a 
condition that develops over a long period of time.  The 
veteran testified that based on discussions he had had with 
his orthopedic surgeons, it appeared that the only trauma he 
had had to his hips was a result of the numerous parachute 
jumps he had made during service.  

In a July 1999 letter from a VA medical center, the veteran 
was advised that his Agent Orange examination revealed that 
he had been diagnosed with necrosis of the femoral heads and 
that he had had a right hip replacement.  He was also advised 
that he had degenerative disc disease of the low back which 
was "combat related because of your many jumps."  In an 
accompanying statement, the veteran's representative 
acknowledged that the veteran's disc disease was not combat 
related.  


Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).  If a claim is not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The veteran contends that his bilateral hip disability is due 
to trauma sustained during parachute jumps in service and/or 
it is related to his service in Vietnam.  Initially, the 
Board notes that service medical records do not show any 
complaints or findings of an injury to either hip during 
service, nor do they reflect avascular necrosis or any other 
hip condition and the initial evidence of such was many years 
after service.  While the veteran was physically profiled on 
several occasions, those records show that this was for 
conditions of the left leg, not the hip.  

However, while service medical records do not show any injury 
or trauma to either of the veteran's hips during service, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the instant 
case, the veteran alleges that that he had avascular 
necrosis, manifested by back aches, within one year after 
service discharge.  He claims that symptoms associated with 
his current bilateral hip condition began in 1973 or 1974 and 
were brought on by trauma to his hips sustained during 
parachuting in service.  The veteran claims that he continued 
to have aches and pain after service but that upon initial 
examination in the mid-1980s, medical personnel thought that 
the aches and pain were associated with a back condition, 
rather than a hip condition.  

Despite the veteran's allegations and testimony, the initial 
medical evidence of avascular necrosis is not shown until 
over 20 years after the veteran's discharge from service.  In 
that regard, his private medical records reflect that as of 
August 1997 he had a two month history of right hip pain and 
a three month history of back pain.  While the veteran and 
his representative argue that avascular necrosis is the type 
of condition that has a delayed onset and one that takes a 
long time to develop, none of the competent medical evidence 
of record, to include a September 1997 letter from Dr. M., 
and outpatient treatment records from Kaiser Permanente, in 
any way relates avascular necrosis to the veteran's period of 
military service including any claimed trauma that may have 
been sustained with parachute jumping.  In fact, the October 
1997 operation report specifically states that the veteran's 
osteonecrosis (avascular necrosis) of the femoral heads is 
"idiopathic," (defined in Dorland's Medical Dictionary 815 
(27th ed. 1988) as "of the nature of an idiopathy [a morbid 
state of spontaneous origin; one neither sympathetic nor 
traumatic]; self-originated; of unknown causation").  Allen 
v. Brown, 7 Vet. App 439, 443 (1995).    

The only evidence relating the veteran's bilateral hip 
condition to service consists of his own statements.  The 
evidence does not establish that the veteran possesses a 
recognized degree of medical knowledge; therefore, his own 
opinions as to medical diagnoses and/or causation are not 
competent.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, a lay person is not competent to make a 
medical diagnosis or render an opinion as to the etiology of 
a medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992). 

The competent evidence does not establish a chronic disease 
shown as such in service or until many years thereafter.  The 
evidence also does not show post-service continuity of 
symptomatology, inasmuch as the 1997 medical evidence 
submitted to support the claim indicates that the veteran's 
hip and back pain had been present for only a few years.  
While the veteran may have had previous back pain, including 
when he sustained a work related back injury, the evidence 
does not show a continuity of symptomatology since service.  
In fact, the veteran testified that the first time he was 
treated for pain, which he now associates with his hip 
condition, was in the mid-80s, more than ten years after 
service, and in connection with a post-service, work-related 
back injury.  He did not identify or submit medical evidence 
that would document symptoms of his hip condition prior to 
1997.  The evidence does not show the requisite continuity to 
well ground the claim, and the sole evidentiary basis for the 
asserted continuous symptomatology is the testimony and 
statements of the veteran himself.  Additionally, the veteran 
is not competent to determine that back pain is a 
manifestation or symptom of avascular necrosis of the hips. 

The Board notes the July 1999 letter to the veteran from a VA 
medical center regarding the findings on an Agent Orange 
examination, the report of which does not appear to be in the 
claims folder.  The letter notes the diagnosis of necrosis of 
the femoral heads and the prior right hip surgery.  It also 
notes evidence of degenerative disc disease of the low back.  
However, it does not even suggest that that the femoral 
necrosis is related to parachute jumps, to any herbicide 
exposure, or to the back disorder, whereas it does link disc 
disease to the jumps.  Thus, the Board finds that the letter 
sufficiently presents the relevant findings and opinions of 
the examination and that it is not necessary to remand the 
case for the examination report.  It is also noted that the 
letter states the back disorder is "combat related" and the 
veteran has contended that contributing factors to his hip 
condition include his "combat experience."   However, his 
service records do not show that he was assigned airborne 
duties or engaged in combat while stationed in Vietnam so as 
to warrant consideration under 38 U.S.C.A. § 1154(b).  
Nevertheless, even if he did warrant such consideration, 
there would still have to be competent evidence that his 
current disability is related to service.  Importantly, the 
only medical evidence of record as to the cause or etiology 
of the veteran's avascular necrosis states that it is 
"idiopathic" or of unknown cause.  Consequently, the Board 
concludes that the veteran's claim of entitlement to service 
connection for bilateral avascular necrosis of the hips must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a). 

As the veteran's claim for service connection for bilateral 
avascular necrosis of the hip is not well grounded, the 
doctrine of reasonable doubt has no application to this case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity, with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran has not identified medical evidence that would make 
his claim well grounded.  

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).  
Although the hearing officer in this case did not make such a 
suggestion at the hearing, in the subsequent supplemental 
statement of the case he advised of the need for medical 
evidence showing a relationship between the hip disability 
and service.   

Accordingly, the veteran has been informed of the elements 
necessary to complete his application for service connection.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for bilateral avascular necrosis of the 
hips is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

